Citation Nr: 1543952	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  09-45 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include headaches, with esophageal and neck manifestations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel

INTRODUCTION

The Veteran had active service from June 1967 to June 1971. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In July 2012, the Veteran testified at a Board videoconference hearing; a transcript of that hearing is of record.  

In October 2012, the Board recharacterized the issue on appeal and reopened the previously denied claim as characterized on the first page of this decision, and remanded the reopened issue for additional development.  

In November 2014, the Board issued a decision denying the claim.  The Veteran appealed from that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 Order, pursuant to a Joint Motion for Remand, the Court vacated the Board's decision and remanded for additional proceedings.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion stated that, despite the Board's detailed recitation in its November 2014 decision of the findings contained in an October 2012 VA fee-based examination, there was no report matching the Board's description in the paper or paperless claims files before the Court.  This report has now been associated with the Virtual VA claims file, identified as a "CAPRI" record received in April 2015.  

Additionally, the Joint Motion noted that the most recent VA Medical Center
(VAMC) treatment records contained in the Veteran's claims file were from October 2012, and directed that updated records should be associated with the file.  Records dated through March 2015 have now been associated with the Virtual VA claims file, also identified as a "CAPRI" record received in April 2015.  Any records since that time have not been obtained, and an addendum opinion is needed with consideration of the additional evidence since October 2012.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of VA treatment records since March 2015, and any non-VA records that may be identified, upon receipt of sufficient release from the Veteran.

2.  After associating any records obtained with the claims file, obtain a VA addendum opinion regarding the etiology of the claim on appeal, with consideration of all pertinent evidence and reasons for any opinion offered.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the matter to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

